EXHIBIT 10.44 March 29, 2011 Dr. Gerald Burnett 1476 Cyprus Drive Pebble Beach, CA 93953 Avistar Communications Corporation 1875 South Grant Street, 10th Floor San Mateo, CA 94112 To Whom It May Concern: If needed, I, Dr. Gerald Burnett, will fund Avistar Communications Corporation (“Avistar”) through March 31, 2012, with the same mechanism and terms that currently secures Avistar’s existing $8.0 million revolving line of credit that terminates on December 22, 2011, up to a total dollar amount of $8.0 million. /s/Gerald Burnett Dr. Gerald Burnett
